Name: Council Regulation (EEC) No 2895/79 of 10 December 1979 opening tariff preferences in the form of a suspension of customs duties for jute manufactures originating in India, Thailand and Bangladesh and for coir manufactures originating in India and Sri Lanka
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 332/78 Official Journal of the European Communities 27. 12 . 79 COUNCIL REGULATION (EEC) No 2895/79 of 10 December 1979 opening tariff preferences in the form of a suspension of customs duties for jute manufac ­ tures originating in India , Thailand and Bangladesh and for coir manufactures originating in India and Sri Lanka THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Agreements concluded between the Community and India on jute and coir manufactures expire on 31 December 1979 ; whereas negotiations must therefore be started in good time for the im ­ plementation of special arrangements proposed in the abovementioned offer made to Unctad ; whereas the terms involved are those which the Community intends to renegotiate with the country in question and there is now reason to believe that it might be useful to consider extending the preferential tariff scheme in force at least for 1980 ; whereas it also seems advisable to apply the same scheme in respect of Bangladesh whose situation is substantially the same as that described above , but exclusively for jute products ; whereas in view of the ad hoc measures agreed between the Community and Sri Lanka in respect of coir manufactures and between the Community and Thailand in respect of jute manufac ­ tures , the present preferential tariff scheme may also be applied in respect of these two countries ; Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parlia ­ ment ( 2), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , within the context of Unctad, the European Economic Community offered to grant tariff preferences on finished and semi-finished products coming from developing countries ; whereas the preferential treatment proposed in that offer covers, generally speaking, all finished and semi-finished industrial products covered by Chapters 25 to 99 of the Common Customs Tariff which originate in developing countries ; Whereas, in accordance with Protocol 23 to the Act of Accession (4), the generalized tariff preference scheme became fully applicable in the new Member States on 1 January 1974 ; Whereas the benefit of these suspensions should be restricted to the said products originating in India, Bangladesh , Thailand and Sri Lanka, the concept of 'originating products' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ( 5 ) Whereas the offer made by the Community includes a clause stating that the Community drew up the offer on the assumption that all the main industrialized countries which are members of the OECD would participate in granting preferences and would make similar efforts in this direction ; whereas, moreover, it is evident from the conclusions worked out in Unctad that this offer, while being of a temporary nature, does not constitute a bind ­ ing commitment and, in particular, may be withdrawn wholly or in part at a later date ; whereas this possibility may be adopted inter alia with a view to remedying any unfavourable situations which might arise in the ACP States following the implementation of the generalized preference scheme ; Whereas , however, as regards jute and coir products , the said offer includes the elimination of customs duties only where special arrangements have been made with the developing exporting countries ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1980, Common Customs Tariff duties on the products listed below shall H OJ No C 234, 17. 9 . 1979 , p. 70 . ( 2 ) OJ No C 309, 10 . 12 . 1979, p . 57. ( 3 ) OJ No C 297, 28 . 11 . 1979 , p . 14 . ( 4 ) OJ No L 73 , 27 . 3 . 1972 , p. 14 . ( 5 ) OJ No L 148 , 28 . 6 . 1968 , p. 1 . 27. 12 . 79 Official Journal of the European Communities No L 332/79 CCT heading No Description Preferential rate of duty ( % ) 57.06 Yarn of jute or of other textile bast fibres of heading No 57.03 0 57.10 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : A. Of a width of not more than 150 cm and weighing per m2 : I. Less than 3 10 g 0 II . Not less than 310 g but not more than 500 g 0 III . More than 500 g 0 B. Of a width of more than 150 cm 0 58.02 Other carpets , carpeting, rugs , mats and matting and ' Kelem', 'Schumacks' and ' Karamanie ' rugs and the like (made up or not): A. Carpets , carpeting, rugs, mats and matting: ex I. Coir mats and matting, and tufted carpets of jute or of other textile bast fibres of heading No 57.03 and of coir 0 ex II . Carpets , carpeting, rugs , mats and matting , of jute or of other textile bast fibres of heading No 57.03 0 ex 58.05 Narrow woven fabrics , and narrow fabrics ( bolduc) consisting of warp without weft assembled by means of an adhesive, of jute or of other textile bast fibres of heading No 57.03 , other than goods falling within heading No 58.06 0 ex 59.04 Twine, cordage, ropes and cables, plaited or not , of jute or of other textile bast fibres of heading No 57.03 0 62.03 Sacks and bags , of a kind used for the packing of goods : A. Of jute or of other textile bast fibres of heading No 57.03 : II . Other : a ) Of fabric weighing less than 310 g/m 2 0 b ) Of fabric weighing not less than 310 g/m 2 but not more than 500 g/m2 0 c ) Of fabric weighing more than 500 g/m 2 0 be suspended at the preferential rates indicated for each of them. 2 . The benefit of the suspensions referred to in para ­ graph 1 shall be restricted to products originating in India until 31 December 1980 . Products originating in Bangladesh and Thailand, except coir mats and matting and tufted carpets of coir , shall also benefit from these suspensions . Coir mats and matting and tufted carpets of coir originating in Sri Lanka shall also benefit from the suspensions . For the purposes of this Regulation , the concept of 'originating products' shall be determined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 2 1 . The Commission, in close collaboration with Member States, shall take all necessary measures to ensure that the foregoing provisions are applied . 2 . The Member States shall, on request, inform the Commission of imports benefiting under the preceding provisions . Article 3 I Ins Regulation shall enter into force on 1 January I '  ' Si I. No L 332/80 Official Journal of the European Communities 27 . 12 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1979 . For the Council The President T. HUSSEY